








Exhibit 10.1


FIRST AMENDMENT
TO
CHANGE IN CONTROL AGREEMENT
A.
The Change in Control Agreement (the “Agreement”) entered into _______________,
____ by and among Washington Trust Bancorp, Inc., a Rhode Island corporation
with its principal place of business in Westerly, Rhode Island (the
“Corporation”), The Washington Trust Company, a Rhode Island banking corporation
with its principal place of business in Westerly, Rhode Island (the “Bank”) and
_____________________ (the “Executive”), an individual presently employed as an
executive of the Bank, is hereby amended as follows:

1.Section 5 of the Agreement is hereby amended in its entirety and the following
is substituted in lieu thereof:
“5.    Additional Limitation.
(a)    Anything in this Agreement to the contrary notwithstanding, in the event
that the amount of any compensation, payment or distribution by the Corporation
and/or the Bank to or for the benefit of the Executive, whether paid or payable
or distributed or distributable pursuant to the terms of this Agreement or
otherwise, calculated in a manner consistent with Section 280G of the Internal
Revenue Code of 1986, as amended (the ‘Code’) and the applicable regulations
thereunder (the ‘Aggregate Payments’), would be subject to the excise tax
imposed by Section 4999 of the Code (the ‘Excise Tax’), the Aggregate Payments
shall be reduced to the minimum extent necessary so that no portion of the
Aggregate Payments is subject to the Excise Tax but only if (A) the net amount
of the Aggregate Payments, as so reduced (and after subtracting the net amount
of federal, state, local and employment taxes on such reduced Aggregate
Payments) is greater than or equal to (B) the Aggregate Payments without such
reduction (and after subtracting the net amount of federal, state, local and
employment taxes on such Aggregate Payments and the amount of Excise Tax to
which the Executive would be subject in respect of such unreduced Aggregate
Payments). Any reduction in the Aggregate Payments shall be made in the
following order: (1) cash payments not subject to Section 409A of the Code; (2)
cash payments subject to Section




--------------------------------------------------------------------------------




409A of the Code; (3) equity-based payments and acceleration; and (4) non-cash
forms of benefits. To the extent any payment is to be made over time (e.g., in
installments, etc.), then the payments shall be reduced in reverse chronological
order.
(b)    The determination as to which of the alternative provisions of Section
5(a) above shall apply to the Executive shall be made by a nationally recognized
accounting firm selected by the Corporation and/or the Bank (the ‘Accounting
Firm’), which shall provide detailed supporting calculations to the Corporation
and/or the Bank and to the Executive within 15 business days of the Date of
Termination, if applicable, or at such earlier time as is reasonably requested
by the Corporation and/or the Bank or by the Executive. For purposes of
determining which of the alternative provisions of Section 5(a) above shall
apply, the Executive shall be deemed to pay federal income taxes at the highest
marginal rate of federal income taxation applicable to individuals for the
calendar year in which the determination is to be made, and state and local
income taxes at the highest marginal rates of individual taxation in the state
and locality of the Executive’s residence on the Date of Termination, net of the
maximum reduction in federal income taxes which could be obtained from deduction
of such state and local taxes. Any determination by the Accounting Firm shall be
binding upon the Corporation and the Bank and the Executive.”
B.
This First Amendment shall be effective as of _____________, 2014.

IN WITNESS WHEREOF, this First Amendment has been executed as a sealed
instrument on behalf of the Corporation and the Bank by their duly authorized
officers and by the Executive this ___________ day of _________________, 2014.
WASHINGTON TRUST BANCORP, INC.
By:                                
Name:
Title:
THE WASHINGTON TRUST COMPANY OF WESTERLY
By:                                
Name:
Title:
                                
Executive




